Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed 12/20/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Amendments
           Applicant's amendments, filed 11/23/2021, are acknowledged. 
	Claims 3, 5, 8, 10, 12, 14-16, 20-21, 56-57, 59-61 are amended.
	Claims 1-2, 4, 6-7, 22, 24-55, and 58 are cancelled.
	Claims 3, 5, 8-21, 23, 56-57, 59-62 are pending.
Claims 14-15, 23, and 62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention. 
Claims 3, 5, 8-13, 16-21, 56-57, 59-61 are under examination. 

Election/Restriction
In remarks filed 11/23/2021, Applicant traversed the restriction/election by original presentation as set forth in the previous Office action mailed 09/24/2021. Applicant’s traversal has been addressed by the Examiner in the Advisory Action mailed 12/10/2021.

	
Priority
	This application is a National Stage of International Application No. PCT/US2016/064538 filed December 2, 2016, claiming priority based on U.S. Provisional Application No. 62/262,366 filed December 2, 2015. 
	Written support for the following limitations is not found in Applicant’s U.S. Provisional Application No. 62/262,366 filed December 2, 2015:
	(1) wherein the crosslinker is polyglycerol 3-polyglycidyl ether (GE38), as recited in claims 16 and 61;
	(2) wherein the first condition comprises a pH of about 6-8 and the second condition comprises a pH of about 8-11, wherein the pH of the first condition is lower than the pH of the second condition, as recited in claim 3.
	Written support for these limitations is found in Applicant’s International Application No. PCT/US2016/064538 filed December 2, 2016. See page 12, lines 28-31; page 12, line 9. Accordingly, claims 3, 5, 8-13, 16-21, 56-57, 59-61 have an effective filing date of December 2, 2016.
	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 has been considered.

Drawings
The drawings filed 11/23/2021 are accepted by the Examiner.

Withdrawal of Prior Rejections/Objections
	All rejections and/or objections from the previous Office action mailed 09/24/2021 are hereby withdrawn. The following rejections and/or objections are newly applied. Applicant’s remarks filed 11/23/2021 have been carefully considered but are moot because the arguments presented therein do not specifically challenge any issue raised in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites a “group” consisting of EGDGE, GE21, EX-313, “or” GE38. That is, the claim recites a “group” but provides a list of alternatives (i.e. EGDGE, GE21, EX-313, “or” GE38), as opposed to a single combination (e.g. EGDGE, GE21, EX-313, “and” GE38). Accordingly, what combination is being referred to by the term “group” is unclear. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Amending claim 16 by replacing “or” in line 4 with “and” would be remedial.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 60 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
This is an enablement rejection. This rejection is newly applied.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors listed below have been considered in the analysis of enablement:
(A)  The breadth of the claims;
(B)  The nature of the invention;
(C)  The state of the prior art;
(D)  The level of one of ordinary skill;
(E)  The level of predictability in the art;
(F)  The amount of direction provided by the inventor;
(G)  The existence of working examples; and
(H)  The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claim 60 recites that the epoxide crosslinker is inactivated by addition of glycine and acetamide. That is, the claim requires the inactivation of crosslinking activity of a broad genus of epoxide crosslinkers by a step of exposing said broad genus of epoxide crosslinkers to glycine and acetamide combined. The specification of the instant application fails to disclose or demonstrate a single epoxide crosslinker that is inactivated by addition of both glycine and acetamide. The prior art is silent to whether an epoxide crosslinker is inactivated by exposure to glycine and acetamide combined. It is not sufficient to define a genus of epoxide crosslinkers solely by its desired functional property, i.e. inactivation by addition of glycine and acetamide, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any epoxide capable of inactivation by addition of glycine and acetamide. Discovery of all members of the functionally-defined genus, or a representative thereof, would necessarily require trial and error experimentation by the screening of a vast number of epoxide crosslinkers for their ability to be inactivated by exposure to glycine and acetamide combined. The teachings of the instant specification do not resolve this unpredictability, and considering the lack of teachings or guidance provided by the specification to overcome the unpredictability, and for the specific reasons cited above, it would have required undue experimentation for one of skill in the art to practice the claimed invention.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 8-13, 20-21, 56-57, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Leach et al. “Crosslinked α-elastin biomaterials: towards a processable elastin mimetic scaffold”, Acta Biomaterialia 1 (2005) 155–164.
This rejection is newly applied.
Regarding claims 3, 5, 8-11, 13, 20-21, 56-57, and 59, Leach discloses a method of crosslinking biomaterials comprising:
	exposing a sample under a first condition comprising a solution of 4% epoxide crosslinker, a neutral pH of about 7, and a temperature of 37°C for 2 hours; 
	then exposing the sample to a second condition comprising a solution of 4% epoxide crosslinker, a basic pH above 10, and a temperature of 37°C for 2 hours; and
	inactivating the crosslinker after exposure of the sample to the second condition.
	See Figure 2; see the first two paragraphs of subsection 2.1 on page 157.
	As discussed above, Leach discloses that the temperature of the first condition is 37°C, as opposed to a temperature of 4-10°C, as recited in claim 3, or a temperature of 4°C, as recited claim 9. Differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Leach discloses that the method is a “pH-dependent cross-linking scheme” wherein alkaline (basic) pH conditions predominately promote reactions of the epoxide crosslinker with hydroxyl groups and neutral pH conditions predominately promote reactions of the epoxide crosslinker with amines. See Figure 1; see pages 156-157, joining paragraph. Leach neither discloses that these pH-dependent epoxy reactions are dependent on temperature nor that a temperature of 37°C is critical. Thus, absent a secondary consideration, the claimed temperatures of 4-10°C (claim 3) and 4°C (claim 9) would have been prima facie obvious over the prior art.
	Regarding claim 12, as discussed above, Leach discloses that the exposure duration to the first condition is 2 hours, as opposed to 1-2 days as recited in claim 12. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I). Leach discloses that the method is a “pH-dependent cross-linking scheme” wherein alkaline (basic) pH conditions predominately promote reactions of the epoxide crosslinker with hydroxyl groups and neutral pH conditions predominately promote reactions of the epoxide crosslinker with amines. See Figure 1; see pages 156-157, joining paragraph. Leach neither discloses that these pH-dependent epoxy reactions are dependent on exposure duration nor that a duration of 2 hours is critical. Thus, absent a secondary consideration, the claimed exposure duration of 1-2 days would have been prima facie obvious over the prior art. 


Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Leach et al. “Crosslinked α-elastin biomaterials: towards a processable elastin mimetic scaffold”, Acta Biomaterialia 1 (2005) 155–164, as applied to claims 3, 5, 8-12, 13, 20-21, 56-57, and 59 above; in view of Sung et al. “Degradation potential of biological tissues fixed with various fixatives: An in vitro study” J Biomed Mater Res (1997), 35(2):147-55.
This rejection is newly applied.
Regarding claim 18, Leach does not disclose wherein the sample is an animal tissue sample. However, Sung is relevant prior art for teaching fixation of animal (porcine) tissue samples using epoxide crosslinkers. See Abstract. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to substitute the sample of Leach with an animal tissue sample, as taught by Sung, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention and Sung reduces to practice the fixation of animal tissue samples with epoxide crosslinkers, as discussed above. One of ordinary skill in the art would have been motivated to perform fixation of animal tissue samples in order to increase their resistance to enzymatic degradation and preserve said tissue samples. 
Regarding claim 17, as discussed above, Sung reduces to practice the fixation of non-human animal tissue samples using epoxide crosslinkers. The fixation and crosslinking of human tissue samples was known and practiced in the art prior to the effective filing date of the instantly claimed invention (Official Notice taken, if necessary). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the sample of Leach with a human tissue sample with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to perform fixation of human tissue samples in order to increase their resistance to enzymatic degradation and preserve said tissue samples. 
Regarding claim 19, as discussed above, Sung reduces to practice the fixation of tissue samples using epoxide crosslinkers. The fixation and crosslinking of brain tissue samples was known and practiced in the art prior to the effective filing date of the instantly claimed invention (Official Notice taken, if necessary). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the sample of Leach with a brain tissue sample with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to perform fixation of brain tissue samples in order to increase their resistance to enzymatic degradation and preserve said tissue samples. 


Claims 16 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Leach et al. “Crosslinked α-elastin biomaterials: towards a processable elastin mimetic scaffold”, Acta Biomaterialia 1 (2005) 155–164, as applied to claims 3, 5, 8-12, 13, 20-21, 56-57, and 59 above; in view of CVC Thermoset Specialties, ERISYS® GE-38 Technical Bulletin, 2011, 2 pages.
This rejection is newly applied.
Regarding claims 16 and 61, Leach and Sung do not disclose wherein the epoxide crosslinker is polyglycerol-3-polyglycidyl ether (GE-38), as recited in claims 16 and 61. CVC Thermoset Specialties is relevant prior art for disclosing epoxide crosslinker polyglycerol-3-polyglycidyl ether (product name: GE-38, CAS No. 118549-88-5). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the epoxide crosslinker of Leach with the epoxide crosslinker polyglycerol-3-polyglycidyl ether (GE-38), as disclosed by CVC Thermoset Specialties, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633